Citation Nr: 0008509	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-23 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diverticulosis and 
lower gastrointestinal bleeding, claimed as a stomach 
disorder.

2.  Entitlement to an increased rating in excess of 20 
percent for chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1940 to September 
1945.

In October 1999, the RO denied the service connection for 
residuals of frostbite of the hands and feet and service 
connection for flat feet.  In December 1999, the veteran, in 
essence, disagreed with those determinations.  As such, the 
matters are referred to the RO for appropriate development.


REMAND

On substantive appeal in May 1997, the veteran indicated that 
he wanted to appear at a hearing held at the local VA office 
before a member of the Board of Veterans' Appeals (Board).  
In February 1998, the veteran's request for a travel board 
hearing was acknowledged and he was asked to clarify what 
type of hearing he desired.  By written correspondence 
received in March 2000, the veteran again indicated that he 
wanted to attend a hearing before a member of the Board at 
the RO.  

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED for the following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


